Case 1:17-cv-05967-NGG-VMS Document 84 Filed 12/28/18 Page 1 of 2 PageID #: 1361



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
  KELLEY AMADEI, et. al,

                      Plaintiffs,

            - against -                                                    Civil Action No.
                                                                           17-CV-5967
  KIRSTJEN M. NIELSEN, et al.                                              (Garaufis, J)
                                                                           (Scanlon, M.J.)

                      Defendants.

  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
      NOTICE OF MOTION AND MOTION FOR A CONTINUATION OF DEADLINES
                                 IN LIGHT OF LAPSE OF APPROPRIATIONS

            Defendants hereby move for a continuance of all deadlines in the above-captioned case.

            1.        At the end of the day on December 21, 2018, the appropriations act that had been

  funding the Department of Justice expired and appropriations to the Department lapsed. The

  same is true for several other Executive agencies, including the federal defendants in this matter.

  The Department does not know when funding will be restored by Congress.

            2.        Absent an appropriation, Department of Justice attorneys and employees of the

  federal defendants are prohibited from working, even on a voluntary basis, except in very limited

  circumstances, including “emergencies involving the safety of human life or the protection of

  property.” 31 U.S.C. § 1342.

            3.        The undersigned attorneys for Defendants therefore request a continuance of all

  deadlines until Congress has restored appropriations to the Department.

            4.        If this motion for a continuance of deadlines is granted, the undersigned attorneys

  for Defendants will notify the Court as soon as Congress has appropriated funds for the
Case 1:17-cv-05967-NGG-VMS Document 84 Filed 12/28/18 Page 2 of 2 PageID #: 1362



  Department. Defendants request that, at that point, all current deadlines for the parties be

  extended commensurate with the duration of the lapse in appropriations.

         5.      Attorneys for Plaintiffs take no position on this request.

         Therefore, although we greatly regret any disruption caused to the Court and the other

  litigants, Defendants hereby move for a continuance of all deadlines in this case until

  Department of Justice attorneys are permitted to resume their usual civil litigation functions.

                                                        Respectfully submitted,

                                                        RICHARD P. DONOGHUE
                                                        United States Attorney
                                                        Eastern District of New York
                                                        271 Cadman Plaza East, 7th Floor
                                                        Brooklyn, New York 11201
                                                By:              /s/
                                                        Dara A. Olds
                                                        Matthew J. Modafferi
                                                        Assistant U.S. Attorneys
                                                        (718) 254-6148 / (718) 254-6229
                                                        Dara.Olds@usdoj.gov
                                                        Matthew.Modafferi@usdoj.gov
